United States Court of Appeals
                     For the First Circuit



No. 17-1654


    YOMAYRA DELGADO-CARABALLO; JUAN RAMÓN DELGADO-CARABALLO;
                 B.O.G.D., minor; M.G.D., minor,

                     Plaintiffs, Appellants,

                               v.

  HOSPITAL PAVÍA HATO REY, INC., d/b/a Hospital Pavía Hato Rey;
    APS HEALTHCARE PUERTO RICO, INC.; MARJORIE ACOSTA-GUILLOT;
                           NILSA LÓPEZ,

                     Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]



                             Before

                       Howard, Chief Judge,
              Thompson, and Barron, Circuit Judges.




     Hatuey Infante Castellanos, with whom Hatuey Infante Law
Offices, P.S.C., and Wilbert Méndez Marrero were on brief, for
appellants.
     Gloria M. De Corral, with whom De Corral & De Mier was on
brief, for appellee Hospital Pavía Hato Rey, Inc., d/b/a Hospital
Pavía Hato Rey.
     Harry   Anduze Montaño, with whom José A. Morales Boscio was on
brief, for   appellee APS Healthcare of Puerto Rico, Inc.
     Juan    J. Vilella-Janeiro and Vilella-Janeiro Attorneys &
Counselors   at law for appellee Nilsa Lopéz.



                             May 7, 2018
             THOMPSON, Circuit Judge.     We write today to undo errors

made by the district judge in granting defendants summary judgment

in this case.

                            Stage-Setting1

                                Parties

             Juan and Yomayra Delgado-Caraballo, brother and sister,

have been through quite a lot.    So have Yomayra's minor children,

referred to pseudonymously as "B.O.G.D." and "M.G.D."2        At least

that is what the record before us reveals when visualized in the

light most favorable to them, as we must.            Just consider the

following.

             Back on October 1, 2012, Juan and Yomayra had to rush

their mother, Natividad Caraballo-Caraballo, to the psychiatric

stabilization unit at Hospital Pavía Hato Rey ("Hospital Pavía")

after Juan found her in a nervous state (the hospital's cumbersome

official name is listed in the caption).3          Natividad — who had


     1  Because the case is here on a summary judgment for
defendants, we present the facts in the light most favorable to
plaintiffs, together with the inferences rationally drawable from
them (whether plaintiffs can prove these facts at trial remains to
be seen, however). See, e.g., Rivera–Corraliza v. Morales, 794
F.3d 208, 214 (1st Cir. 2015) (discussing what the summary-judgment
standard demands).
     2 For purposes of clarity, we occasionally use first names
throughout this opinion. We mean no disrespect.
     3All the events mentioned in this part of our opinion occurred
in 2012.
                                 - 3 -
tried to kill herself sometime the year before — was not taking

meds her psychiatrist had prescribed.               A triage nurse at Hospital

Pavía    described     Natividad       as        "alert"   but     "anxious"     and

"disoriented."      Performing a medical-screening exam, Dr. Marjorie

Acosta-Guillot noted that Natividad's psychiatric history included

a "suicide attempt 1 year ago" and that she had "poor compliance

or commitment to treatment, exacerbations of depressive symptoms

which included anxiety, isolation."                  Natividad's language and

psychomotor skills were somewhat diminished, Dr. Acosta-Guillot

added.   Ultimately, Dr. Acosta-Guillot diagnosed her with "major

depression," though the doctor said she showed good hygiene,

demonstrated logical thought processes, and exhibited no suicidal

or homicidal inclinations.        Convinced that Natividad did not meet

the criteria for admission to the stabilization unit, Dr. Acosta-

Guillot discharged her with instructions that she take her meds

and   attend   an   appointment    at       an    outpatient     clinic   with   APS

Healthcare of Puerto Rico ("APS") scheduled for October 3.

           On the day of her appointment, Natividad's mother-in-

law — someone she was close to — died of cancer and diabetes.

Natividad still went to APS, accompanied by Yomayra.                      Dr. Nilsa

López evaluated her there, asked her to continue taking her meds,

and   scheduled     some   follow-up    appointments.            Sadly,   Natividad



                                    - 4 -
committed suicide the very next day, October 4.     She was 52 years

old.

                                Lawsuit

           Nearly two years later, on September 30, 2014, Juan and

Yomayra sued Hospital Pavía, APS, Dr. Acosta-Guillot, and Dr. López

in federal court.     Yomayra sued on her own behalf and on behalf of

her minor children, B.O.G.D. and M.G.D. They alleged that Hospital

Pavía and APS had violated the Emergency Medical Treatment and

Active Labor Act ("EMTALA"), see 42 U.S.C. § 1395dd, by failing to

give Natividad an appropriate screening exam, stabilize her, or

transfer her if she could not be stabilized.4       And they claimed

that each defendant had committed medical malpractice in violation

of Puerto Rico law.    See P.R. Laws Ann. tit. 31, §§ 5141-42.5   They

premised the court's jurisdiction on statutes creating federal-



       4
       Stripped to its essentials, the EMTALA "requires that a
participating hospital" examine everyone who arrives in its
emergency room seeking treatment.     And if that exam shows the
patient has "an emergency medical condition . . . , the
participating hospital must render the services that are necessary
to stabilize the patient's condition" — "unless transferring the
patient to another facility is medically indicated and can be
accomplished with relative safety." See Correa v. Hosp. S.F., 69
F.3d 1184, 1190 (1st Cir. 1995) (internal citations to the EMTALA
omitted).
       5
       Plaintiffs also sought recovery from defendants' insurers
under P.R. Laws Ann. tit. 26, § 2003 — a statute that says "[a]ny
individual sustaining damages and losses" may sue an insurance
company directly without joining the named insured, provided the
suit is pursued in Puerto Rico.
                                 - 5 -
question   jurisdiction,     see    28     U.S.C.   §   1331,   diversity

jurisdiction, see id. § 1332, and supplemental jurisdiction, see

id. § 1367(a).

                           Challenged Ruling

           After discovery, the district judge granted defendants

summary judgment.   The key parts of the judge's ruling are easily

summarized.

           Kicking things off, the judge called the EMTALA claim a

"survivorship EMTALA action."6      See Caraballo v. Hosp. Pavía Hato

Rey, Inc., Civil No. 14-1738 (DRD), 2017 WL 1247872, at *2 (D.P.R.

Mar. 31, 2017).   And he reasoned that because the EMTALA "'applies

only to participating hospitals with emergency departments'" and

because "[p]laintiffs concede[] that 'APS . . . is not a hospital

and not subject to the EMTALA provisions,'" he had to jettison the

EMTALA claim against APS with prejudice. See id. at *4-5 (emphases

removed) (quoting Rodríguez v. Am. Int'l Ins. Co. of P.R., 402
F.3d 45, 48 (1st Cir. 2005)).




     6 As the Supreme Court recognized in a different context, a
survivorship action, generally speaking, is a suit by the
decedent's estate to recover on claims the decedent herself could
have recovered on but for her death. See Sea-Land Servs., Inc. v.
Gaudet, 414 U.S. 573, 575 n.2 (1974) (touching on the topic),
superseded by statute on other grounds as recognized in Miles v.
Apex Marine Corp., 498 U.S. 19, 30 n.1 (1990).
                                   - 6 -
            As for the EMTALA claim against Hospital Pavía, the judge

recognized (at least implicitly) that the EMTALA tells courts to

look to state law — defined to include Puerto Rico — regarding the

availability of damages. See 42 U.S.C. §§ 410(h), 1395dd(d)(2)(A).

Next, the judge read Puerto Rico law as holding that "for an estate

to be able to . . . substitute a deceased plaintiff, all members

of the estate must be brought to the suit."      See Caraballo, 2017
WL 1247872, at *6 (quoting Vilanova v. Vilanova, 184 P.R. Dec.
824, 839-40 (2012)).     Natividad's estate, the judge then wrote,

includes not only Juan and Yomayra but also "Vanessa Delgado

Caraballo[] and widower Juan Delgado Gonzalez."      See id. at *5.

So the judge considered the latter two "necessary part[ies]" under

Fed. R. Civ. P. 19(a), saying, for example, that he thought "the

absent heirs['] interest might be affected or prejudiced by the

decision" on the EMTALA-survivorship claim against Hospital Pavía.7


     7   Rule 19(a) reads:
     (a) Persons Required to Be Joined if Feasible.
         (1) Required Party.     A person who is subject to
         service of process and whose joinder will not deprive
         the court of subject-matter jurisdiction must be
         joined as a party if:
            (A) in that person's absence, the court cannot
            accord complete relief among existing parties; or
            (B) that person claims an interest relating to the
            subject of the action and is so situated that
            disposing of the action in the person's absence
            may:
                                - 7 -
See Caraballo, 2017 WL 1247872, at *5-6 (internal quotation marks

omitted).    Sort of echoing the words of Fed. R. Civ. P. 19(b), the

judge suggested — without any explanation or analysis — that the

missing heirs could not "be feasibly joined."8   See Caraballo, 2017




              (i) as a practical matter impair or impede the
              person's ability to protect the interest; or
              (ii) leave an existing party subject to a
              substantial risk of incurring double, multiple,
              or otherwise inconsistent obligations because of
              the interest.
         (2) Joinder by Court Order. If a person has not been
         joined as required, the court must order that the
         person be made a party. A person who refuses to join
         as a plaintiff may be made either a defendant or, in
         a proper case, an involuntary plaintiff.
         (3) Venue.   If a joined party objects to venue and
         the joinder would make venue improper, the court must
         dismiss that party.
The word "necessary" once appeared in Rule 19(a). See Republic of
Phil. v. Pimentel, 553 U.S. 851, 855 (2008).       But "required"
replaced "necessary," thanks to an amendment to the rule. See id.
     8   Rule 19(b) relevantly reads:
         (b) When Joinder Is Not Feasible. If a person who is
         required to be joined if feasible cannot be joined,
         the court must determine whether, in equity and good
         conscience, the action should proceed among the
         existing parties or should be dismissed. The factors
         for the court to consider include:
            (1) the extent to which a judgment rendered in the
            person's absence might prejudice that person or the
            existing parties;
            (2) the extent to which any prejudice could be
            lessened or avoided by:
              (A) protective provisions in the judgment;
                                - 8 -
WL 1247872, at *6 (internal quotation marks omitted).                  And he then

concluded     that    the   action    could     not    in   "'equity    and   good

conscience'" proceed without them, principally because "[i]f the

survivorship claim is dismissed with prejudice, the absent heirs

would not be able to bring their own federal claim representing

the estate against the same particular defendant."                 Id. at *6-7.

Which is why he dismissed the EMTALA-survivorship claim against

Hospital Pavía without prejudice.          Id. at *7.

            Emphasizing       that     diversity       jurisdiction      requires

complete diversity of citizenship of each plaintiff from each

defendant, the judge found that requirement not met here because

Juan and Yomayra "are both from Puerto Rico," just like the four

defendants.       Id. (relying on Gabriel v. Preble, 396 F.3d 10, 13

(1st Cir. 2005), which in turn relied on Strawbridge v. Curtiss,

7 U.S. (3 Cranch) 267, 267 (1806)).             Having dismissed the federal-

EMTALA    claim     and   having   concluded      no   diversity   jurisdiction

exists,     the     judge   then     declined     to   exercise    supplemental


                  (B) shaping the relief; or
                  (C) other measures;
            (3) whether a judgment rendered in the person's
            absence would be adequate; and
            (4) whether the plaintiff would have an adequate
            remedy   if   the  action  were   dismissed  for
            nonjoinder. . . .


                                      - 9 -
jurisdiction over the local-law claims and dismissed them without

prejudice as well.     Id. at *8.

             Plaintiffs     later    asked   the   judge   to   reconsider   his

decision     to   dismiss    their    EMTALA-survivorship        claim   against

Hospital Pavía.      But the judge would not budge.             And this appeal

followed.9

                            Federal-EMTALA Claim

                             Standard of Review

             Our analysis necessarily starts with the standard of

review, which is a little tricky because the judge partly relied

on Rule 19 in granting defendants summary judgment.                We typically

review Rule-19 decisions for abuse of discretion, see Maldonado-

Viñas v. Nat'l W. Life Ins. Co., 862 F.3d 118, 121 (1st Cir. 2017),

knowing that an error of law is always an abuse of discretion, see

Koon v. United States, 518 U.S. 81, 100 (1996); see also United

States ex rel. D'Agostino v. Ev3, Inc., 802 F.3d 188, 192 (1st

Cir. 2015) (stressing that a judge abuses his discretion if he

"adopts and applies the wrong legal rule"). And we normally review

summary-judgment decisions with fresh eyes ("de novo," in law-

speak), see Rivera–Corraliza, 794 F.3d at 214, asking whether the



     9 A quick aside: Dr. Acosta-Guillot did not file an appellate
brief. As a penalty, she could "not be heard at oral argument"
without our authorization. See Fed. R. App. P. 31(c). She did
not ask for permission and did not present oral argument.
                                      - 10 -
summary-judgment     winners   (here,   defendants)   are    "entitled   to

judgment as a matter of law" because "there is no genuine dispute

as to any material fact," see Fed. R. Civ. P. 56(a) — even after

taking all facts and inferences in the light most flattering to

the   summary-judgment    losers    (here,    plaintiffs),    see   Rivera-

Corraliza, 794 F.3d at 210, 214.             In the present case, these

standards come together like this:             if the judge abused his

discretion by making an error of law in his Rule-19 analysis, and

if that error sabotaged his summary-judgment ruling, then we must

vacate that ruling — if not, then we must affirm.            See generally

United States v. San Juan Bay Marina, 239 F.3d 400, 403, 405-08

(1st Cir. 2001) (reviewing a summary-judgment ruling driven in

part by a Rule-19(b) analysis).

                           Plaintiffs' Take10

             Plaintiffs do not contest the judge's dismissal of the

EMTALA claim against APS.       They challenge only his dismissal of

the EMTALA claim against Hospital Pavía.         So naturally we confine

our attention to that claim.

             Importantly too, plaintiffs do not quarrel with the

judge's conclusion that Puerto Rico law requires the "joinder of

all heirs to a survivorship claim."             See Caraballo, 2017 WL
10   Plaintiffs filed an opening brief but no reply brief.
                                   - 11 -
1247872, at *5.      And they essentially concede that, given this

reading of Puerto Rico law, the absent heirs are (in Rule-19 lingo)

"required part[ies]" to the EMTALA-survivorship action and so must

be joined "if feasible."       Obviously, given plaintiffs' briefing

strategy, we need not — and thus do not — decide whether the

judge's reading of Commonwealth law is correct (the ultimate

resolution of that question must await another day).

          Turning,     then,   to   the   EMTALA-survivorship   claim,

plaintiffs essentially contend that the judge erred in two ways.

Quoting Rule 19(a)(2) — which, again, says (emphasis added) that

"[i]f a person has not been joined as required," then the judge

"must order that the person be made a party" — plaintiffs first

argue that the judge botched matters by not ordering the missing

heirs joined to this suit.     They next argue that he gaffed things

by assuming, with no analysis, that the absent heirs could not

feasibly be joined.     To hear them tell it, nothing made joinder

"unfeasible" — they premised jurisdiction on the presence of a

federal question (through the EMTALA claim), not diversity, they

remind us; so joinder would not wreck the jurisdictional predicate

for their suit.   Ultimately, the judge's off-base assumption, they

add, led him to examine what "equity and good conscience" required

(a process that involved his weighing the parties' and the absent

heirs' interests), which in turn caused him to wrongly dismiss the

                                 - 12 -
EMTALA-survivorship claim against Hospital Pavía.           See Caraballo,

2017 WL 1247872, at *6 (quoting Rule 19(b)).

               Staying with the EMTALA claim, plaintiffs argue that

they can sue not only for Natividad's pain and suffering but also

for their own.      To back up their argument, they cite to our Correa

opinion.    There we noted that the EMTALA says:

       Any individual who suffers personal harm as a direct
       result of a participating hospital's violation of a
       requirement of this section may, in a civil action
       against the participating hospital, obtain those damages
       available for personal injury under the law of the State
       in which the hospital is located . . . .
69 F.3d at 1196 (quoting 42 U.S.C. § 1395dd(d)(2)).              We then said

that    this    language     supports   "two   possible"   but    conflicting

interpretations.       Id.     One is that "the words 'individual' and

'direct' . . . denot[e] the patient herself, and no one else."

Id.    The other is that the statute "permit[s] an individual who

has a special relationship with another — say, a . . . bereaved

relative — to sue when she is harmed in direct consequence of an

EMTALA violation inflicted upon such other," and "[w]hen death

results," we added, "this reading would naturally extend the

statutory prerogative to individuals who are eligible to bring

survivors' actions under local law."           Id.   Because we found "both

readings . . . superficially plausible," we could not say that the

judge plainly erred in thinking that persons other than patients

(or those suing on the patient's behalf) can recover EMTALA
                                    - 13 -
damages.        Id. at 1196-97. And from this plaintiffs intuit that the

EMTALA unquestionably allows persons "other than a patient" to

bring "EMTALA claim[s] against a hospital" — they say this even

though "a no-plain-error holding does not constitute a 'ruling on

the merits.'"         See Rodríguez-Miranda v. Benin, 829 F.3d 29, 44

(1st Cir. 2016) (quoting United States v. Caraballo–Rodriguez, 480
F.3d 62, 70 (1st Cir. 2007)).

                             Hospital Pavía's Take

                Tackling   the   EMTALA-survivorship-claim    issue   first,

Hospital Pavía counters that plaintiffs' summary-judgment papers

never argued that the judge defied Rule 19(a)(2)'s mandatory

directive by not ordering the absent heirs' joinder.11                Thus,

Hospital Pavía protests, plaintiffs cannot make that argument

here.        Cf. generally DiMarco-Zappa v. Cabanillas, 238 F.3d 25, 34-

35 (1st Cir. 2001) (discussing the "'raise-or-waive' rule" and

some of its exceptions).          Shifting to the merits, Hospital Pavía

seconds the judge's view that, under Puerto Rico law, all heirs

must be joined in a survivorship claim (plaintiffs have no beef

with that view, don't forget, at least at this point — so, again,

the correctness of that theory is not before us).            Leaning on Rule




        11
       We repeat that Rule 19(a) declares that "[i]f a person has
not been joined as required," then the judge "must order that the
person be made a party . . . ."
                                     - 14 -
19(b), Hospital Pavía argues from there that because plaintiffs

failed to join the missing heirs and because the judge rightly

held the action could not proceed without them, the judge had to

dismiss the EMTALA-survivorship claim.       Not until later in its

brief does Hospital Pavía argue that joinder is "unfeasible."       And

its sole theory is that because (as it sees things) the statute-

of-limitations   period   for   the   EMTALA-survivorship   claim   has

already expired, the absent heirs cannot be made parties anyway.

          As for plaintiffs' suggestion that they can recover

damages under the EMTALA for their own pain and suffering, Hospital

Pavía says that they "waived" this issue by not raising it at the

summary-judgment stage.   Waiver aside, Hospital Pavía argues that

the EMTALA's "clear language" allows only the patient (and those

suing on her behalf) to recover damages under the statute.           In

other words, Hospital Pavía believes that plaintiffs cannot bring

a private cause of action under the EMTALA because "such actions

are not contemplated in the statute."       And Hospital Pavía pooh-

poohs Correa, calling its plain-error holding "dictum."

                                Our Take

          Following the parties' lead, we start with the EMTALA-

survivorship issue.   To understand who is right and who is wrong

here, one needs to know how Rule 19 works.



                                 - 15 -
            Rule 19 distinguishes between two types of absentees:

"those whose joinder is feasible and those whose joinder is not

feasible, because it would defeat subject-matter jurisdiction, or

the [absentee] is beyond the personal jurisdiction of the court,

or the [absentee] has and makes a valid objection to venue." Askew

v. Sheriff of Cook Cty, Ill., 568 F.3d 632, 634-35 (7th Cir. 2009).

We know this in part because Rule 19(a) talks about "persons

required to be joined if feasible," and Rule 19(b) talks about

what    judges   must    do   "when   joinder   is   not   feasible"   (excess

capitalization omitted,         by the way — something we'll do for the

remainder of the opinion).        See Askew, 568 F.3d at 635.

            Rule 19 lays out a two-step process.           Starting with Rule

19(a), the judge first decides whether, if the absentees can be

joined, they must be joined (absentees cannot be joined if, for

example,     service-of-process          or     subject-matter-jurisdiction

problems exist).        See Fed. R. Civ. P. 19(a)(1).        One scenario in

which the judge ought to join them (if they can be joined) is if

he cannot "accord complete relief among existing parties" without

their joinder.12        Absentees that meet the Rule-19(a)(1) standard

are called "required part[ies]" (once called "necessary parties"

in days gone by, see Pimentel, 553 U.S. at 855).             And if the judge



       12
       For the other examples, check out footnote 7 above, which
quotes Rule 19(a)(1)(A) and (B).
                                      - 16 -
identifies such parties, he then looks to Rule 19(a)(2) — a rule

that says that if they have "not been joined as required, the

[judge] must order that [they] be made . . . part[ies]."       See

Askew, 568 F.3d at 635 (quoting Rule 19(a)(2)).   As one prominent

treatise pithily puts it, if an absentee's joinder is "feasible"

and required "for a just adjudication," the judge "must order"

joinder since he "has no discretion at this point because of" Rule

19(a)(2)'s "mandatory language."   7 Charles Alan Wright, Arthur R.

Miller & Mary Kay Kane, Federal Practice and Procedure § 1611, at

158-62 (3d ed. 2001) (footnotes omitted).

          If (and only if) the absentees are required parties but

cannot feasibly be joined does the judge, at the second step, pull

up Rule 19(b) and see if the suit can proceed without them.    See

Askew, 568 F.3d at 635; see also Provident Tradesmens Bank & Tr.

Co. v. Patterson, 390 U.S. 102, 108-09 (1968).     To aid in this

effort, the judge looks at various factors — like "the extent to

which a judgment rendered in [their] absence might prejudice [them]

or the existing parties" — through the lens of "equity and good

conscience,"13   ever mindful that the caselaw generally prefers

that judges not dismiss suits.     See 4 Richard D. Freer, Moore's

Federal Practice — Civil § 19.02[3][c] & n.54 (3d ed. 2017)



     13 Flip back to footnote 8 for the other listed Rule-19(b)
factors.
                              - 17 -
(quoting a case saying that "the phrase 'good conscience,' in

19(b), contemplates that very few cases should be terminated due

to the absence of non-diverse parties unless there has been a

reasoned determination that their nonjoinder makes just resolution

of the action impossible").

             Measured against these benchmarks, the judge's analysis

cannot be sustained.        Buckle in as we explain.

             As we previously noted, the judge — after examining the

factors in Rule 19(a)(1)(A) and (B) — essentially held that the

missing heirs are required parties.                See Caraballo, 2017 WL
1247872, at *5.         Then he basically concluded that their joinder

was not feasible.        We know this to be true, given his laser-like

focus on Rule 19(b), see id. at *5-6 — a prescript (we've been at

pains   to    stress,     hopefully     without    becoming     tedious)   that

instructs judges on how to handle situations where (emphasis ours)

"joinder     is   not    feasible,"     because    of,   say,    nondiversity.

Regrettably, though, the judge never explained why the absent heirs

cannot be joined.        See id. at *5-7.

             Again, by our reading, plaintiffs push two big arguments

on the joinder issue.        The first (remember) is that after deeming

the absent heirs required parties, the judge should have ordered

them joined right then and there, as required by the must-order-

joinder language in Rule 19(a)(2).             Hospital Pavía's comeback is

                                      - 18 -
that because plaintiffs did not develop their "must order" theory

in their summary-judgment submissions, they cannot peddle it on

appeal.   We need not referee this dispute, because plaintiffs'

other argument is a winner for them.

          The second argument (remember too) is that the judge

gave no reason to back up his joinder-is-not-feasible intimation.

So true — the judge said nothing (as in zero, zip, zilch) to

explain why joinder cannot occur, and Hospital Pavía makes no

effort to convince us we are wrong about that point.   Critically

too, Hospital Pavía offers no raise-or-waive objection in response

to plaintiffs' second contention — which undoubtedly waives any

waiver argument in that direction that it might have had.    See,

e.g., In re San Juan Dupont Plaza Hotel Fire Litig., 45 F.3d 569,

574 (1st Cir. 1995).

          Thus freed to weigh in, we easily conclude that the

judge's inadequate Rule-19 analysis is reversible error.    After

all, our Rule-19 precedent makes plain that a judge abuses his

discretion by not offering a "reasoned analysis" or by pushing an

"incomplete and inadequate" analysis.   Bacardí Int'l Ltd. v. V.

Suárez & Co., 719 F.3d 1, 9 (1st Cir. 2013).   This describes our

situation to a T.   And because the judge's legal misstep skewed

and undermined his summary-judgment ruling, we must vacate and

remand for further proceedings consistent with our analysis above.

                             - 19 -
See generally Maldonado-Viñas, 862 F.3d at 122-23 (vacating and

remanding where the district court did not reach a Rule-19 issue

that it should have); Bacardí Int'l Ltd., 719 F.3d at 9 (citing a

case vacating and remanding where the district court did not give

enough reasoning for its Rule-19 decision); Delgado v. Plaza Las

Americas,   Inc.,   139 F.3d 1,   2   (1st   Cir.   1998)   (per   curiam)

(vacating and remanding where the district court used an incorrect

Rule-19 analysis).

            Now on to what Hospital Pavía thinks is its ace up the

sleeve — that we (supposedly) can, as an alternative basis for

affirmance, fill the hole in the judge's analysis by deeming

joinder "unfeasible" because the EMTALA's limitations period has

already lapsed (a "Ctrl-f" search for "feasib" in Hospital Pavía's

brief reveals this is the only argument it makes for why joinder

is not feasible14).        But unfortunately for Hospital Pavía, its

argument does not do the trick here, for a simple reason.                  The

judge did not address the statute-of-limitations theory.                And so

we need not either.       See Foley v. Wells Fargo Bank, N.A., 772 F.3d
14 For the IT-challenged, Ctrl-f is a keyboard shortcut for
the "find command" that lets one find words or phrases in, say, a
pdf document.   Pressing the "Ctrl" and "F" buttons brings up a
search box. We did that here, after pulling up Hospital Pavía's
brief. And then we typed in "feas" so that we could capture words
like "feasible," "feasibility," and "unfeasible."


                                   - 20 -
63, 75 (1st Cir. 2014) (collecting cases holding that we can

decline to affirm a decision on a ground not relied on by the

judge); Lucia v. Prospect St. High Income Portfolio, Inc., 36 F.3d
170, 177 (1st Cir. 1994) (noting, among other things, how the

district court did not rule on a statute-of-limitations issue, and

so we needed to leave the matter "to be determined in the first

instance" by that court).    The litigants and the judge can delve

into the statute-of-limitations matter on remand. See Tutor Perini

Corp. v. Banc of Am. Sec. LLC, 842 F.3d 71, 96 (1st Cir. 2016).

We, of course, express no opinion as to the ultimate resolution of

this question.

           That   leaves   one     last     EMTALA   issue    over   which

disagreement lingers — whether plaintiffs can sue Hospital Pavía

for their "personal damages" under that statute.             The judge did

not address that issue either.     And consistent with the just-cited

cases, we decline to address it here, leaving it instead for

determination on remand.    See, e.g., id.; Foley, 772 F.3d at 75;

P.R. Am. Ins. Co. v. Rivera-Vázquez, 603 F.3d 125, 134 (1st Cir.

2010).    Yes, we know Hospital Pavía thinks plaintiffs waived the

personal-damages issue by not presenting it in their summary-

judgment papers — though, for what it's worth, their memo opposing

summary    judgment   seemingly    hints     that    they    are   pursuing

survivorship and personal claims.          But the parties can duke out

                                  - 21 -
their personal-damages dispute in the district court.             As before,

we intimate no view about how the judge should rule on this issue.

                                  Recap

          To summarize our EMTALA-claim conclusions:              We do not

disturb the grant of summary judgment for APS, because plaintiffs

do not attack that piece of the judge's decision.           But we vacate

the entry of summary judgment for Hospital Pavía so the principals

can focus on the outstanding matters discussed above, like helping

the judge rework the Rule-19 analysis with the right considerations

in mind and determine if plaintiffs can and should recover for

their personal damages under the EMTALA.

                           Local-Law Claims

          As   we   explained   above,    because   the   judge    found   no

federal-question or diversity jurisdiction existed, he renounced

supplemental   jurisdiction     over    the   local-law   claims     without

analyzing them.     Our vacating part of the judge's summary-judgment

ruling on the federal-EMTALA claim undercuts the analysis behind

his supplemental-jurisdiction decision.          That being so, and in

line with past practice, we vacate that aspect of the judge's order

declining supplemental jurisdiction and instruct the judge to

reinstate the local-law claims.        If the judge again tosses out the

EMTALA claim before trial, he can reconsider the supplemental-

jurisdiction question.     See, e.g., Rivera-Corraliza, 794 F.3d at

                                 - 22 -
227 (citing Rodríguez v. Municipality of San Juan, 659 F.3d 168,

181-82 (1st Cir. 2011)).

          Not so fast, APS and Dr. López insist.       The local-law

claims face a statute-of-limitations problem.   Or so they believe.

And, they argue (APS, explicitly; Dr. López, implicitly), that

given this problem, we must hold that the judge should have

dismissed the local-law claims with prejudice instead of without

prejudice.   But the judge did not reach this issue.   And we see no

reason to reach it either.     See, e.g., Foley, 772 F.3d at 75;

Lucia, 36 F.3d at 177.   The parties can litigate this statute-of-

limitations issue on remand.      Like with the other unexplored

issues, we take no position on who should win this fight.15

                             Final Words

          Our bottom line:   We let the summary judgment for APS on

the EMTALA claim stand (because plaintiffs don't attack it).     But


     15On top of all this, because neither APS nor Dr. López filed
any cross-appeal, we could not explore their statute-of-
limitations issue even if we wanted to. See Figueroa v. Rivera,
147 F.3d 77, 81 (1st Cir. 1998). True, "[a]n appellee who does
not take a cross-appeal may 'urge in support of a decree any matter
appearing before the record, although his argument may involve an
attack upon the reasoning of the lower court.'" See Jennings v.
Stephens, 135 S. Ct. 793, 798 (2015) (quoting United States v. Am.
Ry. Express Co., 265 U.S. 425, 435 (1924)). But "an appellee who
does not cross-appeal may not 'attack the decree with a view either
to enlarging his own rights thereunder or of lessening the rights
of his adversary.'"    See id. (quoting Am. Ry. Express Co., 265
U.S. at 435); see also Haley v. City of Boston, 657 F.3d 39, 53
(1st Cir. 2011) (emphasizing that "even though an appellee can
argue in support of a lower court's ruling in his favor on any
                              - 23 -
we vacate the summary judgment for Hospital Pavía on the EMTALA

claim, leaving it to the parties and the judge to work through the

joinder and personal-damages issues.      And we also vacate the

dismissal of the local-law claims, leaving it to the principals to

puzzle out any and all questions related to those claims.

          Vacated in part and remanded for further proceedings

consistent with this opinion.    Costs on appeal to plaintiffs.




ground made manifest in the record (including grounds not relied
on by the lower court), he cannot, without a cross-appeal, argue
against a judgment in his favor" to get us to "expand his rights
or to diminish the appellant's rights"). Dismissing plaintiffs'
local-law claims on statute-of-limitations grounds would be a
dismissal with (rather than without) prejudice, see generally
Hilton Int'l Co. v. Unión De Trabajadores De La Industria
Gastronomica De Puerto Rico, 833 F.2d 10, 11 (1st Cir. 1987)
(noting that a "dismissal by the court . . . , even though labelled
'without prejudice,' is, in fact, with prejudice if the statute of
limitations has run") — a result that would lessen their rights.
So APS and Dr. López's argument is not properly before us. See
Hadar v. Broward Cty., 692 F. App'x 618, 624 n.6 (11th Cir. 2017).
                                - 24 -